 
EOD
06/25/2009

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION


IN RE:
§
   
§
 
ENERGYTEC, INC., et al.
§
CASE NO. 09-41477
 
§
 
Debtors.
§
JOINTLY ADMINISTERED
 
§
(Chapter 11)



FINAL ORDER AUTHORIZING THE DEBTORS TO
ENTER INTO POSTPETITION FINANCING
AGREEMENT AND OBTAIN POSTPETITION FINANCING
[Relates to Docket Nos. 8 and 19]


Having considered the Debtors  Emergency Motion for Interim Order Authorizing
the Debtors to Enter into Postpetition Financing Agreement and Obtain
Postpetition Financing (the "Motion")1; the Declaration of Dorothea Krempein in
Support of Voluntary Petitions, First Day Motions, Designation as Complex
Bankruptcy Case, and the evidence and arguments presented at the Interim Hearing
and Final Hearing, the Court finds that: (a) jurisdiction over the matters in
the Motion is proper pursuant to 28 U.S.C. §§1334 and 157; (b) venue is proper
in this Court pursuant to 28 U.S.C. §§1408 and 1409; (c) proper and adequate
notice of the Motion has been provided and no further notice is needed; (d) the
relief sought in the Motion is in the best interests of the Debtors  estates,
their creditors and all parties-in-interest; and (e) good and sufficient cause
exists for granting the relief requested in the Motion. Further, IT IS HEREBY
FOUND THAT:
 
A. On May 13, 2009 (the "Petition Date"), Energytec, Inc. ("Energytec") and
Comanche Well Service Corporation ("Comanche"), debtors and
debtors-in-possession (collectively, the "Debtors") commenced these cases
(the "Case") by filing voluntary petitions under chapter 11 of title 11 of the
United States Code (the "Bankruptcy Code").
 
______________

1 All capitalized terms not defined herein shall have the meaning ascribed in
the Motion.
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 1

--------------------------------------------------------------------------------


 
B. The Debtors are unable to obtain any unsecured credit allowable under section
503(b)(1) of the Bankruptcy Code as an administrative expense, or to obtain
secured credit, allowable under sections 364(c)(2), 364(c)(3), and 364(d) of the
Bankruptcy Code, except under the terms and conditions provided in this Order.
 
C. The Debtors are unable to obtain credit for borrowed money without granting
liens on various of the Debtors' assets pursuant to sections 364(c)(2),
364(c)(3) and 364(d) of the Bankruptcy Code, as provided by this Order.
 
D. The relief requested in the Motion is necessary, essential, and appropriate
for the continued operation of their business.
 
E. Red River Resources, Inc. ("Red River" or the "DIP Lender") has agreed to
lend up to $1,500,000 to the Debtors (the "DIP Loan") secured by the Collateral
(as defined in the DIP Loan Agreement2) pursuant to a loan agreement (the "DIP
Loan Agreement") and subject to the following conditions:


1.  
interest rate shall be ten (10%) percent per annum and after an Event of Default
(as defined below) twelve percent (12%) per annum;

 
2.  
payment on the DIP Loan shall be due in full on the earliest to occur of (i)
sale of the Collateral; (ii) March 31, 2010; or (iii) on the occurrence of an
Event of Default defined in this Order.



F. Allowing the Debtors to enter into the DIP Loan with Red River is in the best
interest of these chapter 11 estates (collectively, the "Estate").
 
G. The terms and conditions of the DIP Loan, including those that provide for
the payment of interest to Red River at the times and in the manner provided
under the DIP Loan,
 
______________
2 The definition of Collateral set forth in the DIP Loan Agreement is the
subject of, and/or may be affected by, various pending and presently stayed
prepetition litigation involving the Debtors.  The provisions of this Order
shall not prejudice the rights of the parties (including the Debtors ) to such
litigation, and shall not bear on the ultimate determination, through such
litigation or other proceedings, of what property constitutes the
Debtors  Collateral.
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 2

--------------------------------------------------------------------------------



are fair and reasonable, and are believed by the Debtors to be the best
available under the circumstances.
 
H. The terms of this Order were negotiated in good faith and at arm's length
between the Debtors, on the one hand, and Red River, on the other hand. The loan
advances to be made under the DIP Loan will be extended in good faith, in
consequence of which Red River is entitled to the protection and benefits of
section 364(e) of the Bankruptcy Code.
 
I. The Debtors  counsel has certified that a copy of the Motion and notice of
the initial preliminary hearing (the "Interim Hearing") on the Motion have been
served either by the Court's Electronic Filing System ("ECF"), electronic mail,
telecopy transmission, hand delivery, overnight courier or first class United
States mail upon the Office of the United States Trustee (the "U.S. Trustee"),
Red River and all creditors known to have any liens against the Debtors  assets.
 
J. On May 14, 2009, this Court held the Interim Hearing and on June 9, 2009
entered an interim order (the "Interim Order") that, among other things, (1)
authorized the Debtors, on an interim basis, to borrow from Red River pursuant
to the DIP Loan, (2) granted the adequate protection described in the Interim
Order, and (3) scheduled a final hearing (the "Final Hearing") to consider entry
of a final order authorizing the balance of the DIP Loan, as set forth in the
Motion and the related DIP documents.
 
K. Due and appropriate Notice of the Motion, the final relief requested therein,
the Final Hearing, as well as on the Interim Order, having been served by the
Debtors.
 
L. Good cause has been shown for the entry of this Order and authorization for
the Debtors to obtain loans and other credit from Red River pursuant to the DIP
Loan Agreement, attached as Exhibit A to the Motion pursuant to Bankruptcy Rule
4001(c)(2). The Debtors  need


FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 3

--------------------------------------------------------------------------------




for financing of the type afforded by the DIP Loan Agreement is immediate and
critical. Entry of this Order will enable the Debtors to preserve the assets of
these bankruptcy estates, will increase the possibility of a successful sale of
the Collateral and is in the best interests of the creditors of the estates. The
terms of the financing authorized hereby appear fair and reasonable, reflect the
Debtors  exercise of prudent business judgment and are supported by reasonably
equivalent value and fair consideration.


ORDER


NOW THEREFORE, on the Debtors  Motion and the record before this Court at the
Interim Hearing and Final Hearing, and good cause appearing, it is hereby
ORDERED:
 
Approval of the DIP Loan Agreement and Authorization as to Borrowing and
Granting of Liens, Security Interests, and Administrative Priority Claim
 
1. Subject to the other terms and conditions of this Order, the terms and the
conditions of the DIP Loan Agreement are hereby GRANTED, as listed below. Any
objections to the Motion that have not been named, withdrawn, or settled, and
all reservations of rights included therein are hereby DENIED and OVERRULED.


a.  
Amount of Facility. $1,500,000 superpriority loan as specified in the DIP Loan
Agreement.

 
b.  
Use of Financing. The DIP Loan will be used (i) to fund continuing operating
expenses of the Debtors' incurred in ordinary course of business as set forth in
the budget attached as Exhibit B to the Motion (the "Budget"); and (ii) to pay
other costs and expenses of the administration of the Debtors  bankruptcy cases;
(iii) for working capital; and (iv) other general corporate purposes not in
contravention of law or the DIP Loan Agreement, including certain payments of
prepetition claims as may be approved by this court and consistent with the
Budget.

 
c.  
Availability. The Debtors will have up to $1,500,000 after entry of this Final
Order authorizing the DIP Loan.

 
d.  
Fees. The Debtors will pay a commitment fee of $15,000 upon the first advance of
the DIP Loan. Interest shall accrue at the rate of ten (10) percent

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 4

--------------------------------------------------------------------------------





 
per annum and be payable monthly. After an Event of Default interest shall
accrue at the rate of twelve percent (12%) per annum.

 
e.  
Event of Default. The DIP Loan Agreement describes a number of customary Events
of Default, including but not limited to payment default, violation of covenant,
breach of representations or warranties, judgments, ERISA, labor and
environmental.

 
f.  
Term. The DIP Loan matures on the 31st day of March, 2010 (the "Maturity Date").

 
g.  
Security. All advances under the DIP Loan Agreement shall be secured by a first
priority lien in all assets of the Debtors, including, but not limited to, the
oil and gas interests of the Debtor, Energytec, Inc., and all personal property
of Debtor Comanche Well Service Corporation.



2. Red River shall have no obligation or responsibility to monitor the
Debtors  use of the DIP Loan and may rely on the Debtors  representations that
the DIP Loan is used in accordance with the terms of this Order and the Budget.
 
3. The Debtors are hereby authorized and directed to do and perform all acts and
to make, execute, and deliver all instruments and documents which Red River may
request to evidence the Debtors  obligations and the Liens (defined herein) as
provided herein (the "DIP Loan Documents") and the perfection of such Liens.
 
4. As security for the Debtors  obligations arising under this Order
(collectively, the "Obligations"), and subject to the Carve Out (as defined
below), Red River shall have and is hereby granted (effective as of the Petition
Date) security interests and liens (collectively, the "Liens" or "Lien") in the
following properties of the Debtors with the following priorities:


a.  
pursuant to Bankruptcy Code section 364(c)(2) first-priority, perfected, valid,
and enforceable Liens upon all real and personal property of Debtors owned as of
the Petition Date or created or acquired at any time after the Petition Date,
including, without limitation, all Property and all proceeds generated by the
Property, all of Debtors  oil and gas properties, pipelines, accounts,
inventory, equipment, general intangibles (including all claims and counter-
claims in any present and future litigation involving the Debtors other than
avoidance actions under chapter 5 of the Bankruptcy Code and 25% of any net
recovery from all claims against the Debtors  officers and directors),

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 5

--------------------------------------------------------------------------------


 

 
investment property, documents, instruments, chattel paper, deposit accounts,
books and records of Debtors and all cash and non-cash proceeds of the foregoing
items (other than causes of action arising under chapter 5 of the Bankruptcy
Code) (the "Collateral"); and

 
b.  
pursuant to Bankruptcy Code section 364(c)(3), perfected, valid and enforceable
Liens upon the Collateral, which Liens shall be senior and prior to all other
(if any) liens, security interests and claims, except all other valid, duly
perfected, enforceable and unavoidable Liens of record on any of the
Debtors  assets existing on the Petition Date that under applicable law are
prior to and have not been subordinated in favor of the Liens held by Red River.



5. The automatic stay imposed under Bankruptcy Code § 362(a)(4) is hereby
modified as necessary to permit the Debtors to grant the aforesaid Liens and to
perform the Debtors  obligations to Red River under the DIP Loan Agreement and
to permit Red River to exercise all of its rights and remedies under the DIP
Loan Documents (except as expressly restricted herein).
 
6. The Debtors are hereby authorized to execute and deliver each of the DIP Loan
Documents, such execution and delivery to be conclusive of their respective
authority to act on behalf of the Estate.
 
7. This Order shall be sufficient and conclusive evidence of the validity,
perfection, and priority of Red River's Liens upon the Collateral to secure all
Obligations without the necessity of filing or recording any deed of trust,
financing statement or other instrument or document that may otherwise be
required under the law of any jurisdiction or the taking of any other action to
validate or perfect Red River's Liens in and to any of the Collateral or to
entitle Red River to the priorities granted herein, provided that the Debtors
may execute, if required, and Red River may file or record a deed of trust,
financing statement or other instruments or provide notice to evidence and to
perfect the Liens authorized hereby, provided further that no
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 6

--------------------------------------------------------------------------------



such filing or recordation or notification shall be necessary or required to
create or perfect any such Lien.
 
8. Red River may file a copy of this Order as a financing statement with any
recording officer designated to file financing statements or with any registry
of deeds or similar office in any jurisdiction in which the Debtor has real or
personal property.
 
9. This Order shall constitute and evidence the valid and binding obligations of
the Debtors, which obligations shall be enforceable against the Debtors in
accordance with their terms.
 
10. Subject to the Carve Out, the Obligations created under this Order shall
also be an allowed administrative expense claim (the "Senior Super Priority
Claim") with priority under Bankruptcy Code section 364(c)(1) and otherwise over
all administrative expense claims and unsecured claims against the Debtors, now
existing or hereafter arising, of any kind or nature whatsoever other than fees
owing to the Office of the United States Trustee and the Clerk of the Bankruptcy
Court, including, without limitation, administrative expenses of the kinds
specified in or ordered pursuant to Bankruptcy Code sections 326, 330, 331,
503(a), 503(b), 506(c), 507(a), 507(b), and 546(c).
 
11. Subject to the Carve Out, no costs or expenses of administration incurred in
this Case are, or will be, prior to or on a parity with the Obligations arising
under the DIP Loan Agreement, or with any other claims of Red River arising
hereunder.
 
12. Unless Red River has provided its prior written consent, no order shall be
entered in this case, or in any successor case, that authorizes the obtaining of
credit or the incurring of indebtedness that is secured by a security, mortgage,
or collateral interest or other Lien on all or any portion of the Collateral
that is equal or senior to the liens and security interests held by Red
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 7

--------------------------------------------------------------------------------



River; provided that nothing herein shall prevent the entry of an order that
specifically provides that, as a condition to the granting of the benefits
described above, all the Obligations must be indefeasibly paid to Red River in
full and in cash or cash equivalents.
 
13. All Obligations shall be due and payable upon the Maturity Date.  Unless and
until the Obligations are paid in full, the protections afforded to Red River
under this Order and any actions taken pursuant thereto shall survive any order
that may hereafter be entered, and the Liens provided herein shall continue to
be valid and enforceable in this case and in any such successor case, and such
Liens shall maintain their priority as provided by this Order until the
Obligations have been satisfied in full.
 
14. The time and manner of payment of the Obligations pursuant to the terms of
this Order, the Liens in and to the Collateral and the Super priority Claim
shall not be altered or impaired by any other order that may hereafter be
entered.


Events of Default


The following shall constitute an event of default under this Order and the DIP
Loan Agreement provided herein (hereinafter, an "Event of Default"):


a.  
The Debtors shall fail to pay any principal of or interest or any fee on any DIP
Loan when and as the same shall become due and payable;

 
b.  
any representation or warranty made or deemed made by or on behalf of any Debtor
in or in connection with any DIP Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any DIP Loan Document, shall have been incorrect or misleading in any
material respect when made or deemed made;

 
c.  
any Debtor shall fail to observe or perform or shall violate any covenant,
condition or agreement contained in the DIP Loan Documents or in any orders
relating to the DIP Loan;

 
d.  
an order shall be entered by the Court confirming a plan of reorganization in
the Case which does not (i) contain a provision for payment in full in cash of
all Obligations of Debtors under the DIP Loan Documents on or before the
effective date of such plan or plans upon entry thereof and (ii) provide for the

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 8

--------------------------------------------------------------------------------


 

 
continuation of the Liens granted to Red River and the priorities thereof until
the earlier of (A) such plan effective date, and (B) the date the Obligations
are paid in full in cash;

 
e.  
an order shall be entered by the Court dismissing the Case which does not
contain a provision for payment in full in cash of all Obligations of Debtors
under the DIP Loan Documents upon entry thereof;

 
f.  
an order with respect to the Case shall be entered by the Court without the
express prior written consent of Red River, (i) to revoke, reverse, stay,
modify, supplement or amend the Interim Order or Final Order, (ii) to permit any
administrative expense or any claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority as to any Debtor
equal or superior to the priority of Red River in respect of the Obligations,
except for the Carve-Out, or (iii) to grant or permit the grant of a Lien on the
Collateral which does not (i) contain a provision for payment in full in cash of
all Obligations of Debtors under the DIP Loan Documents on or before the date
such Lien becomes effective and (ii) provide for the continuation of the Liens
and security interests granted to Red River and the priorities thereof until the
Obligations are paid in full in cash;

 
g.  
an order shall be entered by the Court authorizing the rejection or assumption
of any oil and gas lease, operating agreement, oil and gas sale, gathering,
processing, treating or transportation contract (that was not consented to by
Red River) under Section 365(a) of the Bankruptcy Code;

 
h.  
an order shall be entered by any court that is not stayed pending appeal
granting relief from the automatic stay to any creditor of any Debtor with
respect to a claim or property having a value of at least $100,000;

 
i.  
(i) any Debtor shall attempt to invalidate, reduce or otherwise impair the Liens
of Red River, the claims or rights of Red River or to subject any Collateral to
assessment pursuant to Section 506(c) of the Bankruptcy Code, (ii) any Lien
created by any DIP Loan Document or any order of the Court shall, for any
reason, fail or cease to create a valid and perfected Lien of the requisite
priority in favor of Red River on any Collateral purported to be covered
thereby, or (iii) any action is commenced by any Debtor which contests the
validity, perfection or enforceability of any of the Liens of Red River created
by under any DIP Loan Document order of the Court;

 
j.  
the determination of any Debtor to suspend the operation of its business in the
ordinary course, liquidate all or substantially all of its assets, or employ an
agent or other third party to conduct any sales of all or substantially all of
its assets, or the filing of a motion or other application by a Debtor seeking
authority to do any of the foregoing, or the filing of a motion or other
application by a person other than a Debtor, seeking authority to do any of the
foregoing, and such motion or application is not contested by Debtors in good

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 9

--------------------------------------------------------------------------------


 

 
faith or the relief requested by such person is granted in an order that is not
stayed pending appeal;

 
k.  
any provision of any DIP Loan Document shall at any time for any reason (other
than pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Debtor intended to be a party thereto, or the validity
or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Debtor or any governmental authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Debtor shall deny in writing that it has any
liability or obligation purported to be created under any DIP Loan Document;

 
l.  
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed by any subsidiary of the Debtors seeking (i) liquidation, reorganization
or other relief or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for it or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 30 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 
m.  
any subsidiary of the Debtors shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in the preceding clause (i), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
it or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 
n.  
any subsidiary of the Debtors shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 
o.  
one or more judgments for the payment of money in an aggregate amount exceeding
any insurance (to the extent covered by insurance and the insurer has not denied
coverage) by $100,000 (or the equivalent thereof in foreign currency) shall be
rendered against any Debtor and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of such Debtor to enforce any such judgment;

 
p.  
failure of the Court to enter the Interim Order on or before 10 days after the
Petition Date;

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 10

--------------------------------------------------------------------------------


 
q.  
failure of the Court to enter the Final Order on or before 30 days after the
Petition Date;

 
r.  
failure of Debtors to file or cause to be filed a Plan of Reorganization within
one hundred twenty days of the Petition Date;

 
s.  
failure of Debtors to have the exclusive right to file a plan in the Case;

 
t.  
reversal, vacation or stay of the effectiveness of either the Interim Order or
the Final Order; and

 
u.  
failure of Liens or super-priority claims granted with respect to the DIP Loan
to be valid, perfected and enforceable in all respects.

 
15. then, and in every such event (other than an event described in clause (p)
or (q) of this Article), and at any time thereafter during the continuance of
such event, and upon the occurrence of any Bankruptcy Event, Lender may upon
three (3) Business Days' notice to the Administrative Borrower and counsel for
the Administrative Borrower, take any or all of the following actions, at the
same or different times: (i) immediately terminate its obligation to fund
Advances hereunder, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of Loan Parties
accrued hereunder, shall become due and payable immediately, without further
order of, or application to, the Bankruptcy Court, presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by Loan Parties; provided that in case of
any event described in clause (p) or (q) of this Article, Lender s obligation to
make Advances shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of Loan Parties accrued hereunder, shall automatically become due
and payable, without
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 11

--------------------------------------------------------------------------------




presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Loan Parties.


Remedies Upon a Post-Petition Event of Default


16. Any automatic stay otherwise applicable to Red River is hereby modified so
that upon the occurrence of an Event of Default and at any time thereafter,
without further order of this Court, upon three (3) business days prior written
notice of such Event of Default given to the Debtors and the Debtors  counsel,
Red River may (a) declare the principal of and accrued interest, fees and other
liabilities constituting the Obligations to be due and payable, and (b) may
otherwise exercise all of its respective rights and remedies under the DIP Loan
and this order.
 
17. After an Event of Default and the expiration of the notice period provided
above, the Debtors shall have no right to use the proceeds advanced under the
DIP Loan Agreement other than towards the satisfaction of the Obligations.
Subject to the Carve Out, in no event shall the Debtors be authorized to use any
proceeds of the DIP Loan to pay any cost or expenses of administration in this
case after the occurrence of an Event of Default and the notice period provided
in this Order until such time as all of the Obligations are paid and satisfied
in full.


Taxing Authorities


18. Nothing in this Order will be construed to grant liens or claims that prime
the liens securing ad valorem property taxes and or the ad valorem tax
authorities  claims nunc pro tunc to the Petition Date to the extent that ad
valorem taxing authorities hold valid and perfected liens.
 
Notice of Default
 
19. The provisions of paragraphs 22 and 23 do not apply to and are not binding
on ad valorem tax authorities. Red River shall provide three (3) business days
written notice to counsel for the ad valorem tax authorities and the U.S.
Trustee before exercising all rights and remedies
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 12

--------------------------------------------------------------------------------




provided under the DIP Loan and in this Order. To the extent that the automatic
stay terminates as to Red River, then the automatic stay shall terminate as the
ad valorem tax authorities.


Carve Out


20. As used herein, the term  Carve-Out  shall mean (i) quarterly fees required
to be paid pursuant to 28 U.S.C. § 1930(a)(6) to the to the U.S. Trustee and any
fees payable to the Clerk of the Bankruptcy Court (the "Statutory Fees"); and
(ii) the fees and expenses of the professionals (the  Professional Fees )
engaged by the Debtors or the official committee of unsecured creditors
(the  Committee ). The total amount of the Carve-Out shall not exceed
$250,000.00; (with the fees of the Committee s counsel restricted to $25,000.00)
.
 
21. The Carve-Out may not be used in connection with (a) preventing, hindering,
or delaying the DIP Lenders  enforcement or realization upon the Collateral once
an Event of Default has occurred; (b) selling or otherwise disposing of the
Collateral without the DIP Lender s consent; (c) using or seeking to use any
insurance proceeds constituting Collateral without the DIP Lender s consent; (d)
incurring additional loans or other indebtedness unless expressly permitted by
the DIP Lender; (e) objecting or challenging in any way claims, liens, the
Collateral held by or on behalf of the DIP Lender; (f) asserting, commencing or
prosecuting any claims or causes of action, including without limitation, any
actions under chapter 5 of the Bankruptcy Code, against the DIP Lender or any of
its affiliates, agents, attorneys, advisors, professionals, advisors, officers,
directors, and employees; (g) prosecuting an objection to, or contesting in any
matter or raising any defenses to, the validity, extent, amount, perfection,
priority, or enforceability of the DIP Obligations, the DIP Liens, or any other
rights or interest of the DIP Lender; or (h) taking any action that results in
the occurrence of an Event of Default.
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 13

--------------------------------------------------------------------------------



Miscellaneous Provisions
 
22. Consistent with Bankruptcy Code § 364(e), if any or all of the provisions of
this Order are hereafter modified, vacated or stayed: such stay, modification or
vacation shall not affect the validity of any obligation incurred pursuant to
this Order where such obligation was incurred before the effective date of such
stay, modification or vacation, nor shall such stay, modification or vacation
affect the validity, enforceability or priority of any Lien securing such
obligation; any obligation incurred by the Debtors to Red River under this Order
before the effective date of such stay, modification or vacation shall be
governed in all respects by the original provisions of this Order, and Red River
shall be entitled to all the rights, remedies, privileges and benefits,
including the Liens and priorities granted herein with respect to any such
obligation; and the indebtedness resulting from the DIP Loan made before the
effective date of any stay, modification or vacation of this Order cannot (i) be
subordinated; (ii) lose its priority lien or super-priority administrative
expense claim status; or (iii) be deprived of the benefit of the status of the
liens, security interests and claims granted under this Order as a result of any
subsequent order.
 
23. All the payments made to Red River, and the Liens and the Senior Super
Priority Claim granted to Red River under this Order, and the priority thereto
shall be binding on the Debtors, any successor trustee for the Estate, and all
creditors of the Estate, as provided in Bankruptcy Code section 364(e).
 
24. Nothing herein shall be deemed to be a waiver by Red River of its rights to
request additional or further protection of its interests in any of the
Debtors  property, to move for relief from the automatic stay, to seek the
dismissal of the case, to exercise its right to credit bid at any sale of the
collateral, or to request any other relief in this Case, nor shall anything
herein or in any of the DIP Loan Documents constitute an admission by Red River
of the
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 14

--------------------------------------------------------------------------------


 
quantity, quality or value of any Collateral securing the Obligations. Red River
shall be deemed to have reserved all rights to assert entitlement to the
protections and benefits of Bankruptcy Code § 507(b) in connection with any use,
sale or other disposition of any of the Collateral, to the extent that the
protection afforded by this Order to Red River's interests in any Collateral
proves to be inadequate.
 
25. In no event shall the Debtors be authorized to offset any amount due or
allegedly due or owing by Red River to the Debtor against any of the Obligations
without Red River's express written consent.
 
26. The Debtors shall permit representatives, agents and/or employees of Red
River to have reasonable access to the premises and records during normal
business hours (without unreasonable interference with business or financial
Signed on and shall cooperate and consult with, and provide to such persons all
such non-privileged information as they may reasonably request.



 
Signed on 06/25/2009
AGREED:
        /s/ ROBERT C. McGUIRE  SR
THOMPSON & KNIGHT, LLP
 
ROBERT C. McGUIRE
Three Allen Center
 
UNITED STATES BANKRUPTCY JUDGE
333 Clay Street
   
Suite 3300
   
Houston, Texas 77002
   
(713) 654-8111 (telephone)
   
(713) 654-1871 (facsimile
           
By:
/s/ Demetra L. Liggins
     
Randy W. Williams
     
State Bar No. 21566850
     
Demetra L. Liggins
     
State Bar No. 24026844
         
PROPOSED COUNSEL FOR DEBTORS
   
AND DEBTORS-IN-POSSESSION
   

 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 15

--------------------------------------------------------------------------------




DOERNER, SAUNDERS, DANIEL & ANDERSON, L.L.P.
320 South Boston Ave.
Suite 500
Tulsa, Oklahoma 74103-3725
(918) 582-1211(telephone)
(918) 591-5360 (facsimile)
 
By:
/s/ Gary M. McDonald
     
Gary M. McDonald
Lawrence T. Chambers, Jr.
   


COUNSEL FOR RED RIVER RESOURCES, INC.
 
LINEBARGER, GOGGAN, BLAIR & SAMPSON, LLP
2323 Bryan St., Ste 1600
Dallas, TX 75201
Fax: (469) 221-5002
Telephone: (469) 221-5125
Facsimile:: (214) 880-0089
 
By:
/s/ Laurie Spindler Huffman
     
Laurie Spindler Huffman
   

 
COUNSEL FOR TAXING AUTHORITIES


OFFICE OF UNITED STATES TRUSTEE
Bank of America Building
110 North College Avenue, Room 300
Tyler, Texas 75702
Telephone: (903) 590-1450
 
By:
/s/ Timothy O Neal
     
Timothy O Neal
   

 
 
FINAL ORDER AUTHORIZING THE DEBTORS AND ENTER INTO POSTPETITION
FINANCING AGREEMENT TO OBTAIN POSTPETITION FINANCING - PAGE 16

--------------------------------------------------------------------------------


 